UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report: July 1, 2013 (Date of earliest event reported) Umpqua Holdings Corporation (Exact Name of Registrant as Specified in Its Charter) OREGON (State or Other Jurisdiction of Incorporation or Organization) 001-34624 (Commission File Number) 93-1261319 (I.R.S. Employer Identification Number) One SW Columbia, Suite 1200 Portland, Oregon 97258 (address of Principal Executive Offices) (Zip Code) (503) 727-4100 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note: This current report on Form 8-K/A is filed as an amendment to the current report on Form 8-K filed on July 2, 2013 (the “Initial Report”) in order to correct the “period of report” of the Initial Report. Item 8.01 Other Events. On July 1, 2013, Umpqua Holdings Corporation, parent company of Umpqua Bank and Umpqua Investments, Inc. (the “Company”), completed its previously announced acquisition of Financial Pacific Holding Corp. for $158 million in cash. The executed Agreement and Plan of Merger for the acquisition will be filed as an exhibit to the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2013. On July 2, 2013, the Company issued a press release announcing its completion of the acquisition of Financial Pacific Holding Corp. A copy of the press release is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) EXHIBIT 99.1 Press Release of Umpqua Holdings Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UMPQUA HOLDINGS CORPORATION (Registrant) Dated: July 10, 2013 By: /s/ Steven Philpott Steven Philpott Executive Vice President / General Counsel
